DETAILED ACTION
RE: Johnson et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 6/2/2022 is acknowledged. Claims 1-30 are canceled. 
New claims 31-40 have been added. It appeasers that the numbering of claims 31-40 is incorrect .  New claims have been re-numbered under 37 CFR 1.126 as claims 31-41.
Claims 31-41 are pending.
3.	Claims 31-41 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/2/2022 has been considered by the examiner.

Objections and Rejections Withdrawn
5.	The objection to drawings filed on 10/30/3021 because Figs. 20D, 25D, 34D, 35D and 44D comprise amino acid sequences that are not identified with corresponding SEQ ID NOs is withdrawn in view of applicant’s amendment to the figure legend of the specification. 
6.	The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification. 
7.	All of the claim objections and rejections are withdrawn in view of applicant’s cancellation of the claims.

New Grounds of Objection and Rejection
Claim Objections
8.	Claim 31 is objected to for the recitation of a light chain IgG constant rejection. An antibody light chain can be kappa ([Symbol font/0x6B]) or lambda ([Symbol font/0x6C]). IgG is an isotype of an antibody heavy chain. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 is indefinite for the recitation of “wherein the heavy chain variable region and the light chain variable region are from a single cell out of a blood sample from a donor exposed to an antigen of SARS CoV-2”. Claim 31 recites “at least 100 recombinant antibodies”.  Thus there are at least 100 heavy and 100 light chain variable regions. It is unclear which heavy and light chain variable region the phrase is “in reference to. Claims 32-41 are rejected as they are dependent from claim 31 and fail to correct the issue.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 31-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nature product without significantly more. 
Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a composition of matter. The claims also meet prong one of step 2A because the claims are directed to a natural-based product. The claims encompass antibodies which are essentially no different from antibodies naturally occurring in convalescent COVID-19 patents. The specification discloses that the claimed antibodies were identified and sequenced from B cells isolated from convalescent COVID-19 patents (see Table 5 and Examples 2 and 3) or human infected with SARS CoV-2 (claims 19-20). There is no difference in structure, function or other characteristic between the claimed antibodies and naturally occurring antibodies. Although the claims recite additional elements, i.e. “recombinant”, and “generated from a construct encoding a light chain variable region, a light chain constant region, a heavy chain variable region, and a heavy chain IgG constant region”, these elements do not change the structure, function or other characteristics of the naturally occurring antibodies. There is no difference in function (each antibody in the composition still binds to same epitope with same binding affinity as the naturally occurring antibody), no different in structure (each antibody in the composition has same sequence as the naturally occurring antibody because the sequences of the claimed antibodies are obtained from B cells of the patients), and no difference in other properties. Furthermore, the limitation “with EC50 lower than 0.001mg/ml” is a property of the composition (antibody mixture). The EC50 of each antibody in the composition has not changed after being combined with other antibodies. Mere aggregation of naturally occurring antibodies together does not change the structure and function of the antibodies. Because there are no different characteristics between the claimed antibodies and naturally occurring antibodies, the claimed product is a product of nature exception.
The claims do not meet prong two of step 2A because the claims do not include any additional elements (beyond the judicial exceptions). No additional elements (structure features) are recited in the claims. Placing naturally occurring antibodies in a format of a composition does not add a meaningful limitation because it does not change their respective structures and functions. 
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 31-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020).
Regarding claims 31-34, and 37-38, Lou et al. teaches generation of antibody libraries from 17 different COVID-19 recovered patients and screening of neutralizing antibodies to SARs-CoV-2, after 3 rounds of panning, 456 positive phage clones were obtained with high affinity to RBD (receptor binding domain of SARs-CoV-2) (page 3), the positive clones were sequenced and reconstituted into whole human IgG. The library is generated using B cells from blood samples of COVID-19 convalescent patients, each of the antibodies comprises a cognate pair of heavy chain and light chain variable regions; and generated from a construct encoding a light chain variable region, and a heavy chain variable region (paged 7, 16 and Fig.1). The antibody library comprising at least 456 scFv antibodies with high affinity to SARs-Cov-2 RBD can be used pharmaceutically. Buffer or water reads on a pharmaceutically acceptable excipient. At least 456 antibodies with high affinity to SARs-CoV-2 RBD meets the limitations of at least 100 recombinant antibodies.  
The antibody library of Lou was obtained using the same method as applicant used (i.e. generated using B cells from blood samples of convalescent patients and panning over SARS-VoV-2 RBD) and comprises at least 100 clones with high affinity to RBD. Furthermore, the antibody library of Lou was enriched by 3 rounds of panning vs. applicant’s 2 rounds of panning. The antibody library of Lou would necessarily have a EC50 lower than 0.001 mg/ml, have at least 100-fold, 300-fold or 500-fold lower EC50 against a SARS-CoV-2 receptor binding domain (RBD) compared to a plasma sample from the donor exposed to the antigen of SARS CoV-2. This is further evidenced by Yuan. Yuan et al. teaches that three rounds of biopanning yielded vast enrichment as output titer increased over 100 times over that of 1st round  (page 3)
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibody library of the prior art is not the same as the claimed library.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed library is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Regarding claim 35, Lou et al. teaches that the isolated antibodies have EC50 from 12.80 nM to 16.54 nM, 12.5 nM, measured by anti-SARS-CoV-2 ELISA (Fig. 4 and page 11). 
Regarding claim 36, Lou teaches that the positive clones were sequenced and reconstituted into whole human IgG1 (page 17).
Regarding claim 39, Lou et al. teaches after three rounds of panning, 1728 phage clones were obtained (page 8, last para), which meets the limitation of at least 1000 recombinant antibodies recited in claim 38.
Regarding claim 41, it is written as a product by process claim. According to MPEP 2113, product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the product of claim 41 appears to be same as the claimed product.  Moreover, the claims do not define that process steps impart any distinctive structural characteristics to the final product compared to the product in the prior art, the patentability of the product cited in claim 41 does not depend on its method of production.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (bioRxiv, posted on 6/6/2020), as evidenced by Yuan et al. (bioRxiv, posted on 5/19/2020), in view of Johnson et al. (WO2016/200577A1, pub. date: 12/15/2016, IDS filed on 6/2/2022).
The teachings of Lou have been set forth above as they apply to claims 31-39 and 41. 
Regarding claim 40, Lou et al. does not teach that the library comprises at least 10,000 recombinant antibodies. 
Regarding claim 41, Lou does not teach amplifying a polynucleotide encoding the cognate pair of heavy chain and light chain variable regions from a single cell by overlap extension reverse transcriptase polymerase chain reaction (OE-RT-PCR);
Johnson et al. teaches a method for preparing a recombinant immunoglobulin library, comprising providing immune cells (which may be B cells) from at least one mammalian (which may be human) donor; isolating in a plurality of monodisperse droplets single immune cells from said primary immune cells; generating a plurality of recombinant fusion polynucleotides each comprising a first polynucleotide encoding a heavy chain variable domain and a second polynucleotide encoding a light chain variable domain, wherein said heavy chain variable domain and light chain variable domain on each of said plurality of recombinant fusion polynucleotides are a cognate pair from one of said isolated primary immune cells, wherein each of said plurality of recombinant fusion polynucleotides further comprise a linker polynucleotide linking said first and second polynucleotides; circularizing each of said plurality of linear recombinant fusion polynucleotides; and inserting a third polynucleotide comprising a sequence encoding a promoter and a sequence encoding a constant region (such as IgG1 constant region) between said first and second polynucleotide in each of said circularized recombinant fusion polynucleotides, thereby generating at least 1,000, 10,000, 100,000, or 1,000,000 unique recombinant immunoglobulin expression constructs, thereby generating a recombinant immunoglobulin library, wherein said at least one mammalian donor was exposed to a pathogen (claims 1-6, [0027] and [0171]), wherein the step of generating recombinant fusion polynucleotide comprises using overlap extension RT-PCR to fuse and amplify the first variable domain and second variable domain ([0017], [0024], [00162]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Johnson to generate a recombinant antibody library comprising at least 1,000 or 10,000 unique recombinant anti-SARS-CoV-2 antibodies in view of Johnson. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Johnson et al. teaches a method for preparing a recombinant antibody library comprising 1,000, 10,000, 100,000, or 1,000,000 unique recombinant antibodies from B cells of patients exposed to a pathogen, the method comprising isolating single B cells from the patients, generating a plurality of recombinant fusion polynucleotides each comprising a first polynucleotide encoding a heavy chain variable domain and a second polynucleotide encoding a light chain variable domain by overlap extension RT-PCR, wherein said heavy chain variable domain and light chain variable domain on each of said plurality of recombinant fusion polynucleotides are a cognate pair from one of said isolated primary immune cells, and inserting a third polynucleotide comprising a sequence encoding a constant region (such as IgG1 constant region) between said first and second polynucleotide in each of the recombinant fusion polynucleotides (claims 1-6, [0027]).

Conclusion
17.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643